Citation Nr: 0707524	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-35 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease and chondromalacia of 
the left knee.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease and chondromalacia of 
the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
December 1987.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2005 rating decision of the RO in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There may be outstanding on going treatment records from the 
veteran's private physician as well as the VA medical center 
pertaining to his claims on appeal. During the veteran's July 
2006 personal hearing, he reported that every two to three 
months he seeks treatment for his service-connected bilateral 
knee disability.  It is not clear from the record, where the 
veteran gets treatment for his bilateral knee disability - 
whether through his private doctor or through the VA medical 
center.  The Board notes that the most recent VA outpatient 
treatment records associated with the claims file are dated 
in 2005 and the most recent private medical records 
associated with the claims file are dated in 2006.  As such, 
the RO should assist the appellant in obtaining any 
additional available related records.    

The Board realizes the veteran rather recently underwent a VA 
examination for his service-connected bilateral knee 
disability in June 2005.  But the report of that evaluation 
does not provide the objective clinical findings necessary to 
properly evaluate this disability under the Rating Schedule.  
See 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2006).  
More specifically, the examination report fails to discuss 
whether there is additional functional impairment in the 
knees - above and beyond that objectively shown during that 
evaluation, due to such symptoms as chronic pain or painful 
motion, weakness or instability, incoordination, etc., 
particularly on occasions when the symptoms "flare up," such 
as during prolonged use.  All of these considerations are 
relevant in assessing the overall severity of this 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law, the veteran 
should be scheduled to undergo a current VA examination in 
order to assess the status of his service-connected bilateral 
knee disability.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the veteran's 
authorization (VA Form 21-4142), 
request copies of any outstanding 
records of pertinent treatment from the 
veteran's private doctor and/or the VA 
medical center.  All records obtained 
should be associated with the claims 
file.  
 
2.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
current severity and manifestations of 
his service-connected left and right 
knee disabilities.  Please review all 
relevant evidence in his claims file to 
assist in making this determination, 
including a copy of this remand.  
Conduct all necessary diagnostic 
testing and evaluation.  The examiner 
should review the results of any 
testing prior to completion of the 
report and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints 
and findings to each diagnosed 
disorder.  The examiner should, if 
possible, indicate what specific 
symptoms are attributable to the 
service-connected left and right knee 
disabilities.  Please also discuss the 
rationale of all opinions provided.

The examiner should specifically 
comment on the veteran's current level 
of impairment due to his knee 
disabilities, and identify all joint, 
muscular, and/or neurological 
symptomatology.  Report the range of 
motion measurements for both knees, as 
well as indicate what would be the 
normal range of motion.  Provide an 
objective characterization as to 
whether there is any pain, weakened 
movement, or premature or excess 
fatigability, and whether there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups 
or repetitive or prolonged tasks; (2) 
weakened movement; (3) fatigability; or 
(4) incoordination.  If applicable, 
provide an objective characterization 
of the duration and severity of such 
exacerbations.  Also describe and 
explain any neurological or muscular 
impairment, including whether there are 
objective clinical indications of 
stiffness, laxity, nerve or ligament 
damage, dislocation, and instability.  
If there is no pain, no limitation of 
motion and/or no limitation of 
function, etc., please indicate this, 
too.

Please provide a copy of the radiology 
report confirming X-ray findings of 
arthritis and discuss the extent and 
etiology of it.  Does the veteran also 
have ankylosis?  If so, please also 
indicate the extent of it.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
the physical findings on examination 
should be directly addressed and 
discussed in the examination report.

The veteran is advised that this 
examination is needed to evaluate his 
claims, and that failure to report for 
a 
scheduled examination without good 
cause could result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).

3.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained and taking into 
consideration all applicable law, 
including 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5258, 5260, 5261 
(2006); and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  If the benefits sought are 
not granted to his satisfaction, send 
him and his representative a 
supplemental statement of the case and 
give them time to respond before 
returning the claims to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




